Order modified by denying motion to strike out the allegations that the defendant corporation represented to the plaintiff “ that the net profits from the sale of each machine to the corporation would be at least $2,000,” and “ that the stock would go into the over-the-counter market,” and as so modified affirmed, with ten dollars costs and disbursements to the appellant. No opinion. Present — Dowling, P. J., Merrell, Finch, McAvoy and Sherman, JJ.; Merrell, J., dissents and votes for affirmance.